NOYES, Circuit Judge.
[1] The recent decision of the Supreme Court of the United States in Gompers v. Buck Stove Co., 221 U. S. 418, 31 Sup. Ct. 492, 55 L. Ed. 797, 34 L. R. A. (N. S.) 874, lays down the rules which must be followed by the federal courts in administering the law of contempt. In that decision it is said that the character and purpose of the punishment distinguish civil and criminal contempts. The punishment for a civil contempt is remedial and for the benefit of the complainant in the contempt proceedings. The punishment for a criminal contempt is punitive — to vindicate the authority of the court. If ■ imprisonment be imposed in a civil proceeding it must be coercive in its nature. The comfnittal must stand only unless and until the defendant performs the affirmative act required by the court’s order. When inflicted in a criminal proceeding it is fixed and certain as a punishment for completed disobedience of orders or for other past wrongdoing.
[2] The classification of contempts and contempt proceedings made by the Supreme Court in the Gompers Case is general in its application and applies as well in cases arising in bankruptcy proceedings as in other causes. Whatever may be the source of the power of bankruptcy courts to punish for contempt, it must be exercised according to the general principles laid down.
[3, 4] Applying then the principles of the Gompers Case it is evident that when it appears that a sentence to a fixed and absolute term of imprisonment has been imposed it can be justified only by showing that it was inflicted in a proceeding for criminal contempt. Such a *583punishment was imposed in this case. Nothing the defendant could have done would have prevented his imprisonment for the full term of ten days. That part of the punishment was to vindicate the authority of the court. The coercive part — the part to aid the complainant — did not become operative until after the punitive part had been complied with. . The latter must be supported, if at all, by establishing that it was made in a criminal proceeding.
[5] Were the proceedings criminal in their nature? The most important question bearing upon this is whether they were between the public and the defendant. They were not. The government did not prosecute nor did any one claim to act in its behalf. The complainant was the attorney for the receiver in bankruptcy and the contempt proceeding was really in behalf of the latter. The petition was not entitled as in a criminal case. The order bore the title of the main bankruptcy proceedings. The prayer for relief was for an adjudication in contempt and for further relief to the petitioner. All the in-dicia of a civil cause incidental to the proceedings in bankruptcy, and none whatever of a criminal case, were present. - The situation was precisely that stated in the Gompers Case:
“A variance between the procedure adopted and punishment imposed, when in answer to a prayer for relief in the * * * [civil] cause the court imposed a punitive sentence appropriate only to a proceeding at law for criminal contempt.”
There is error in the order and it is reversed with costs.1

 We do not modify the order so as to preserve the merely coercive part because we are not certain that with punitive part omitted that would be the most appropriate action. Besides, we have not felt called upon on this writ ol' error to consider whether the remedial part stated by itself would be valid. The reversal is, however, without prejudice to further proceeding in the District Court.